
	
		I
		111th CONGRESS
		2d Session
		H. R. 4900
		IN THE HOUSE OF REPRESENTATIVES
		
			March 22, 2010
			Ms. Watson introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend chapter 35 of title 44, United States Code, to
		  create the National Office for Cyberspace, to revise requirements relating to
		  Federal information security, and for other purposes.
	
	
		1.Short title
			(a)Short
			 titleThis Act may be cited
			 as the Federal Information Security
			 Amendments Act of 2010.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title.
					Sec. 2. Coordination of Federal Information Policy.
					Sec. 3. Information Security Acquisition
				Requirements.
					Sec. 4. Technical and conforming amendments.
					Sec. 5. Effective date.
				
			2.Coordination of
			 Federal Information PolicyChapter 35 of title 44, United States Code,
			 is amended by striking subchapters II and III and inserting the
			 following:
			
				IIInformation
				security
					3551.PurposesThe purposes of this subchapter are
				to—
						(1)provide a
				comprehensive framework for ensuring the effectiveness of information security
				controls over information resources that support Federal operations and
				assets;
						(2)recognize the
				highly networked nature of the current Federal computing environment and
				provide effective Governmentwide management and oversight of the related
				information security risks, including coordination of information security
				efforts throughout the civilian, national security, and law enforcement
				communities;
						(3)provide for
				development and maintenance of minimum controls required to protect Federal
				information and information systems;
						(4)provide a
				mechanism for improved oversight of Federal agency information security
				programs;
						(5)acknowledge that
				commercially developed information security products offer advanced, dynamic,
				robust, and effective information security solutions, reflecting market
				solutions for the protection of critical information infrastructures important
				to the national defense and economic security of the Nation that are designed,
				built, and operated by the private sector; and
						(6)recognize that the
				selection of specific technical hardware and software information security
				solutions should be left to individual agencies from among commercially
				developed products.
						3552.Definitions
						(a)Section 3502
				definitionsExcept as provided under subsection (b), the
				definitions under section 3502 shall apply to this subchapter.
						(b)Additional
				definitionsIn this subchapter:
							(1)The term
				adequate security means security that complies with the
				regulations promulgated under section 3554 and the standards promulgated under
				section 3558.
							(2)The term
				incident means an occurrence that actually or potentially
				jeopardizes the confidentiality, integrity, or availability of an information
				system or the information the system processes, stores, or transmits or that
				constitutes a violation or imminent threat of violation of security policies,
				security procedures, or acceptable use policies.
							(3)The term
				information infrastructure means the underlying framework that
				information systems and assets rely on in processing, storing, or transmitting
				information electronically.
							(4)The term
				information security means protecting information and information
				systems from unauthorized access, use, disclosure, disruption, modification, or
				destruction in order to provide—
								(A)integrity, which
				means guarding against improper information modification or destruction, and
				includes ensuring information nonrepudiation and authenticity;
								(B)confidentiality,
				which means preserving authorized restrictions on access and disclosure,
				including means for protecting personal privacy and proprietary information;
				and
								(C)availability,
				which means ensuring timely and reliable access to and use of
				information.
								(5)The term
				information technology has the meaning given that term in section
				11101 of title 40.
							(6)(A)The term national
				security system means any information system (including any
				telecommunications system) used or operated by an agency or by a contractor of
				an agency, or other organization on behalf of an agency—
									(i)the function, operation, or use of
				which—
										(I)involves intelligence activities;
										(II)involves cryptologic activities related
				to national security;
										(III)involves command and control of
				military forces;
										(IV)involves equipment that is an integral
				part of a weapon or weapons system; or
										(V)subject to subparagraph (B), is critical
				to the direct fulfillment of military or intelligence missions; or
										(ii)is protected at all times by
				procedures established for information that have been specifically authorized
				under criteria established by an Executive order or an Act of Congress to be
				kept classified in the interest of national defense or foreign policy.
									(B)Subparagraph (A)(I)(V) does not
				include a system that is to be used for routine administrative and business
				applications (including payroll, finance, logistics, and personnel management
				applications).
								3553.National
				Office for Cyberspace
						(a)EstablishmentThere
				is established within the Executive Office of the President an office to be
				known as the National Office for Cyberspace.
						(b)DirectorThere
				shall be at the head of the Office a Director, who shall be appointed by the
				President by and with the advice and consent of the Senate. The Director of the
				National Office for Cyberspace shall administer all functions under this
				subchapter and collaborate to the extent practicable with the heads of
				appropriate agencies, the private sector, and international partners. The
				Office shall serve as the principal office for coordinating issues relating to
				achieving an assured, reliable, secure, and survivable information
				infrastructure and related capabilities for the Federal Government.
						3554.Federal
				Cybersecurity Practice Board
						(a)EstablishmentWithin the National Office for Cyberspace,
				there shall be established a board to be known as the Federal
				Cybersecurity Practice Board (in this section referred to as the
				Board).
						(b)MembersThe
				Board shall be chaired by the Director of the National Office for Cyberspace
				and consist of at least one representative from—
							(1)the Office of
				Management and Budget;
							(2)civilian
				agencies;
							(3)the Department of
				Defense;
							(4)the law
				enforcement community; and
							(5)such additional
				military and civilian agencies as the Director considers appropriate.
							(c)Responsibilities
							(1)Development of
				policies and proceduresSubject to the authority, direction, and
				control of the Director of the National Office for Cyberspace, the Board shall
				be responsible for developing and periodically updating information security
				policies and procedures relating to the matters described in paragraph (2). In
				developing such policies and procedures, the Board shall require that all
				matters addressed in the policies and procedures are consistent, to the maximum
				extent practicable and in accordance with applicable law, among the civilian,
				military, intelligence, and law enforcement communities.
							(2)Specific matters
				covered in policies and procedures
								(A)Minimum security
				controlsThe Board shall be responsible for developing and
				periodically updating information security policies and procedures relating to
				minimum security controls for information technology, in order to—
									(i)provide
				Governmentwide protection of Government-networked computers against common
				attacks; and
									(ii)provide
				agencywide protection against threats, vulnerabilities, and other risks to the
				information infrastructure within individual agencies.
									(B)Measures of
				effectivenessThe Board shall
				be responsible for developing and periodically updating information security
				policies and procedures relating to measurements needed to assess the
				effectiveness of the minimum security controls referred to in subparagraph (A).
				Such measurements shall include a risk scoring system to evaluate risk to
				information security both Governmentwide and within contractors of the Federal
				Government.
								(C)Products and
				servicesThe Board shall be
				responsible for developing and periodically updating information security
				policies and procedures relating to criteria for products and services to be
				used in agency information systems and agency information infrastructure that
				will meet the minimum security controls referred to in subparagraph (A). In
				carrying out this subparagraph, the Board shall, in consultation with the
				Office of Management and Budget and the General Services Administration—
									(i)develop a list,
				set forth in order of priority, of technologies that agencies can use to
				automate security functions; and
									(ii)define minimum
				standards for secure development of software products and services.
									(D)RemediesThe Board shall be responsible for
				developing and periodically updating information security policies and
				procedures relating to methods for providing remedies for security deficiencies
				identified in agency information systems.
								(3)Relationship to
				other standardsThe policies and procedures developed under
				paragraph (1) are supplemental to the standards promulgated by the Director of
				the National Office for Cyberspace under section 3558.
							(4)Recommendations
				for regulationsThe Board shall be responsible for making
				recommendations to the Director of the National Office for Cyberspace on
				regulations to carry out the policies and procedures developed by the Board
				under paragraph (1).
							(d)RegulationsThe
				Director of the National Office for Cyberspace, in consultation with the
				Director of the Office of Management and the Administrator of General Services,
				shall promulgate and periodically update regulations to carry out the policies
				and procedures developed by the Board under subsection (c).
						(e)Annual
				ReportThe Director of the National Office for Cyberspace shall
				provide to Congress a report containing a summary of agency progress in
				implementing the regulations promulgated under this section as part of the
				annual report to Congress required under section 3555(a)(8).
						(f)Exemption from
				disclosureInformation regarding threats, vulnerabilities, and
				risks submitted by agencies to the Board shall be exempt from disclosure under
				section 552 of title 5.
						3555.Authority and
				functions of the Director of the National Office for Cyberspace
						(a)In
				GeneralThe Director of the National Office for Cyberspace shall
				oversee agency information security policies and practices, including—
							(1)developing and
				overseeing the implementation of policies, principles, standards, and
				guidelines on information security, including through ensuring timely agency
				adoption of and compliance with standards promulgated under section
				3558;
							(2)requiring
				agencies, consistent with the standards promulgated under section 3558 and
				other requirements of this subchapter, to identify and provide information
				security protections commensurate with the risk and magnitude of the harm
				resulting from the unauthorized access, use, disclosure, disruption,
				modification, or destruction of—
								(A)information
				collected or maintained by or on behalf of an agency; or
								(B)information
				systems used or operated by an agency or by a contractor of an agency or other
				organization on behalf of an agency;
								(3)coordinating the
				development of standards and guidelines under section 20 of the National
				Institute of Standards and Technology Act (15 U.S.C. 278g–3) with agencies and
				offices operating or exercising control of national security systems (including
				the National Security Agency) to assure, to the maximum extent feasible, that
				such standards and guidelines are complementary with standards and guidelines
				developed for national security systems;
							(4)overseeing agency
				compliance with the requirements of this subchapter, including through any
				authorized action under section 11303 of title 40, to enforce accountability
				for compliance with such requirements;
							(5)reviewing at least
				annually, and approving or disapproving, agency information security programs
				required under section 3556(b);
							(6)coordinating
				information security policies and procedures with related information resources
				management policies and procedures;
							(7)overseeing the
				operation of the Federal information security incident center required under
				section 3559; and
							(8)reporting to
				Congress no later than March 1 of each year on agency compliance with the
				requirements of this subchapter, including—
								(A)a summary of the
				findings of audits required by section 3557;
								(B)an assessment of
				the development, promulgation, and adoption of, and compliance with, standards
				developed under section 20 of the National Institute of Standards and
				Technology Act (15 U.S.C. 278g–3) and promulgated under section 3558;
								(C)significant
				deficiencies in agency information security practices;
								(D)planned remedial
				action to address such deficiencies; and
								(E)a summary of, and
				the views of the Director of the National Office for Cyberspace on, the report
				prepared by the National Institute of Standards and Technology under section
				20(d)(10) of the National Institute of Standards and Technology Act (15 U.S.C.
				278g–3).
								(b)National
				Security SystemsExcept for the authorities described in
				paragraphs (4) and (8) of subsection (a), the authorities of the Director of
				the National Office for Cyberspace under this section shall not apply to
				national security systems.
						(c)Department of
				Defense and Central Intelligence Agency Systems(1)The authorities of the
				Director of the National Office for Cyberspace described in paragraphs (1) and
				(2) of subsection (a) shall be delegated to the Secretary of Defense in the
				case of systems described in paragraph (2) and to the Director of Central
				Intelligence in the case of systems described in paragraph (3).
							(2)The systems described in this
				paragraph are systems that are operated by the Department of Defense, a
				contractor of the Department of Defense, or another entity on behalf of the
				Department of Defense that processes any information the unauthorized access,
				use, disclosure, disruption, modification, or destruction of which would have a
				debilitating impact on the mission of the Department of Defense.
							(3)The systems described in this
				paragraph are systems that are operated by the Central Intelligence Agency, a
				contractor of the Central Intelligence Agency, or another entity on behalf of
				the Central Intelligence Agency that processes any information the unauthorized
				access, use, disclosure, disruption, modification, or destruction of which
				would have a debilitating impact on the mission of the Central Intelligence
				Agency.
							3556.Agency
				responsibilities
						(a)In
				generalThe head of each
				agency shall—
							(1)be responsible
				for—
								(A)providing
				information security protections commensurate with the risk and magnitude of
				the harm resulting from unauthorized access, use, disclosure, disruption,
				modification, or destruction of—
									(i)information
				collected or maintained by or on behalf of the agency; and
									(ii)information
				systems used or operated by an agency or by a contractor of an agency or other
				organization on behalf of an agency;
									(B)complying with the
				requirements of this subchapter and related policies, procedures, standards,
				and guidelines, including—
									(i)the regulations
				promulgated under section 3554 and the information security standards
				promulgated under section 3558;
									(ii)information
				security standards and guidelines for national security systems issued in
				accordance with law and as directed by the President; and
									(iii)ensuring the
				standards implemented for information systems and national security systems
				under the agency head are complementary and uniform, to the extent practicable;
				and
									(C)ensuring that
				information security management processes are integrated with agency strategic
				and operational planning processes;
								(2)ensure that senior
				agency officials provide information security for the information and
				information systems that support the operations and assets under their control,
				including through—
								(A)assessing the risk
				and magnitude of the harm that could result from the unauthorized access, use,
				disclosure, disruption, modification, or destruction of such information or
				information systems;
								(B)determining the
				levels of information security appropriate to protect such information and
				information systems in accordance with regulations promulgated under section
				3554 and standards promulgated under section 3558, for information security
				classifications and related requirements;
								(C)implementing
				policies and procedures to cost effectively reduce risks to an acceptable
				level; and
								(D)continuously
				testing and evaluating information security controls and techniques to ensure
				that they are effectively implemented;
								(3)delegate to an
				agency official designated to oversee agency information security the authority
				to ensure and enforce compliance with the requirements imposed on the agency
				under this subchapter, including—
								(A)overseeing the
				establishment and maintenance of a security operations capability on an
				automated and continuous basis that can—
									(i)assess the state
				of compliance of all networks and systems with prescribed controls issued
				pursuant to section 3558 and report immediately any variance therefrom and,
				where appropriate, shut down systems that are found to be non-compliant;
									(ii)detect, report,
				respond to, contain, and mitigate incidents that impair adequate security of
				the information and information infrastructure, in accordance with policy
				provided by the Director of the National Office for Cyberspace, in consultation
				with the Chief Information Officers Council, and guidance from the National
				Institute of Standards and Technology;
									(iii)collaborate with
				the National Office for Cyberspace and appropriate public and private sector
				security operations centers to address incidents that impact the security of
				information and information infrastructure that extend beyond the control of
				the agency; and
									(iv)not later than 24
				hours after discovery of any incident described under subparagraph (A (ii)),
				unless otherwise directed by policy of the National Office for Cyberspace,
				provide notice to the appropriate security operations center, the National
				Cyber Investigative Joint Task Force, and inspector general;
									(B)developing,
				maintaining, and overseeing an agency wide information security program as
				required by subsection (b);
								(C)developing,
				maintaining, and overseeing information security policies, procedures, and
				control techniques to address all applicable requirements, including those
				issued under sections 3555 and 3558;
								(D)training and
				overseeing personnel with significant responsibilities for information security
				with respect to such responsibilities; and
								(E)assisting senior
				agency officials concerning their responsibilities under paragraph (2);
								(4)ensure that the
				agency has trained and cleared personnel sufficient to assist the agency in
				complying with the requirements of this subchapter and related policies,
				procedures, standards, and guidelines;
							(5)ensure that the
				agency official designated to oversee agency information security, in
				coordination with other senior agency officials, reports biannually to the
				agency head on the effectiveness of the agency information security program,
				including progress of remedial actions; and
							(6)ensure that the
				agency official designated to oversee agency information security possesses
				necessary qualifications, including education, professional certifications,
				training, experience, and the security clearance required to administer the
				functions described under this subchapter; and has information security duties
				as the primary duty of that official.
							(b)Agency
				programEach agency shall develop, document, and implement an
				agencywide information security program, approved by the Director of the
				National Office for Cyberspace under section 3555(a)(5), to provide information
				security for the information and information systems that support the
				operations and assets of the agency, including those provided or managed by
				another agency, contractor, or other source, that includes—
							(1)continuous
				automated monitoring of information systems used or operated by an agency or by
				a contractor of an agency or other organization on behalf of an agency to
				assure conformance with regulations promulgated under section 3554 and
				standards promulgated under section 3558;
							(2)penetration tests
				commensurate with risk (as defined by the National Institute of Standards and
				Technology and the National Office for Cyberspace) for agency information
				systems;
							(3)information
				security vulnerabilities are mitigated based on the risk posed to the
				agency;
							(4)policies and
				procedures that—
								(A)cost effectively
				reduce information security risks to an acceptable level;
								(B)ensure that
				information security is addressed throughout the life cycle of each agency
				information system; and
								(C)ensure compliance
				with—
									(i)the requirements
				of this subchapter;
									(ii)policies and
				procedures as may be prescribed by the Director of the National Office for
				Cyberspace, and information security standards promulgated under section
				3558;
									(iii)minimally
				acceptable system configuration requirements, as determined by the Director of
				the National Office for Cyberspace; and
									(iv)any other
				applicable requirements, including standards and guidelines for national
				security systems issued in accordance with law and as directed by the
				President; of how the controls described under subparagraph (A) maintain the
				appropriate level of confidentiality, integrity, and availability of
				information and information systems based on—
										(I)the policy of the
				Director of the National Office for Cyberspace;
										(II)the National
				Institute of Standards and Technology guidance; and
										(III)the Chief
				Information Officers Council recommended approaches;
										(D)developing,
				maintaining, and overseeing an agency wide information security program as
				required by subsection (b);
								(E)developing,
				maintaining, and overseeing information security policies, procedures, and
				control techniques to address all applicable requirements, including those
				issued under sections 3555 and 3558;
								(F)training and
				overseeing personnel with significant responsibilities for information security
				with respect to such responsibilities; and
								(G)assisting senior
				agency officials concerning their responsibilities under paragraph (2);
								(5)ensure that the
				agency has trained and cleared personnel sufficient to assist the agency in
				complying with the requirements of this subchapter and related policies,
				procedures, standards, and guidelines;
							(6)ensure that the
				agency official designated to oversee agency information security, in
				coordination with other senior agency officials, reports biannually to the
				agency head on the effectiveness of the agency information security program,
				including progress of remedial actions; and
							(7)ensure that the
				agency official designated to oversee agency information security possesses
				necessary qualifications, including education, professional certifications,
				training, experience, and the security clearance required to administer the
				functions described under this subchapter; and has information security duties
				as the primary duty of that official.
							(8)to the extent
				practicable, automated and continuous technical monitoring for testing, and
				evaluation of the effectiveness and compliance of information security
				policies, procedures, and practices, including—
								(A)management,
				operational, and technical controls of every information system identified in
				the inventory required under section 3505(b); and
								(B)management,
				operational, and technical controls relied on for an evaluation under section
				3556;
								(9)a process for
				planning, implementing, evaluating, and documenting remedial action to address
				any deficiencies in the information security policies, procedures, and
				practices of the agency;
							(10)to the extent
				practicable, continuous technical monitoring for detecting, reporting, and
				responding to security incidents, consistent with standards and guidelines
				issued by the Director of the National Office for Cyberspace, including—
								(A)mitigating risks
				associated with such incidents before substantial damage is done;
								(B)notifying and
				consulting with the appropriate security operations response center; and
								(C)notifying and
				consulting with, as appropriate—
									(i)law enforcement
				agencies and relevant Offices of Inspectors General;
									(ii)the National
				Office for Cyberspace; and
									(iii)any other agency
				or office, in accordance with law or as directed by the President; and
									(11)plans and
				procedures to ensure continuity of operations for information systems that
				support the operations and assets of the agency.
							(c)Agency
				reportingEach agency shall—
							(1)submit an annual
				report on the adequacy and effectiveness of information security policies,
				procedures, and practices, and compliance with the requirements of this
				subchapter, including compliance with each requirement of subsection (b)
				to—
								(A)the National
				Office for Cyberspace;
								(B)the Committee on
				Homeland Security and Governmental Affairs of the Senate;
								(C)the Committee on
				Oversight and Government Reform of the House of Representatives;
								(D)other appropriate
				authorization and appropriations committees of Congress; and
								(E)the Comptroller
				General;
								(2)address the
				adequacy and effectiveness of information security policies, procedures, and
				practices in plans and reports relating to—
								(A)annual agency
				budgets;
								(B)information
				resources management of this subchapter;
								(C)information
				technology management under this chapter;
								(D)program
				performance under sections 1105 and 1115 through 1119 of title 31, and sections
				2801 and 2805 of title 39;
								(E)financial
				management under chapter 9 of title 31, and the Chief Financial Officers Act of
				1990 (31 U.S.C. 501 note; Public Law 101–576) (and the amendments made by that
				Act);
								(F)financial
				management systems under the Federal Financial Management Improvement Act (31
				U.S.C. 3512 note); and
								(G)internal
				accounting and administrative controls under section 3512 of title 31;
				and
								(3)report any
				significant deficiency in a policy, procedure, or practice identified under
				paragraph (1) or (2)—
								(A)as a material
				weakness in reporting under section 3512 of title 31; and
								(B)if relating to
				financial management systems, as an instance of a lack of substantial
				compliance under the Federal Financial Management Improvement Act (31 U.S.C.
				3512 note).
								(d)Performance
				plan(1)In
				addition to the requirements of subsection(c), each agency, in consultation
				with the National Office for Cyberspace, shall include as part of the
				performance plan required under section 1115 of title 31 a description
				of—
								(A)the time periods;
				and
								(B)the resources,
				including budget, staffing, and training, that are necessary to implement the
				program required under subsection (b).
								(2)The description under paragraph (1)
				shall be based on the risk assessments required under subsection (b)(2)(1) and
				operational evaluations required under section 3553(d).
							(e)Public notice
				and commentEach agency shall provide the public with timely
				notice and opportunities for comment on proposed information security policies
				and procedures to the extent that such policies and procedures affect
				communication with the public.
						3557.Annual independent
				audit
						(a)In
				general(1)Each year each agency
				shall have performed an independent audit of the information security program
				and practices of that agency to determine the effectiveness of such program and
				practices.
							(2)Each audit under this section shall
				include—
								(A)testing of the effectiveness of the
				information systems of the agency for automated, continuous monitoring of the
				state of compliance of its information systems with regulations promulgated
				under section 3554 and standards promulgated under section 3558 in a
				representative subset of—
									(i)the information systems used or
				operated by the agency; and
									(ii)the information systems used,
				operated, or supported on behalf of the agency by a contractor of the agency, a
				subcontractor (at any tier) of such contractor, or any other entity;
									(B)an assessment (made on the basis of
				the results of the testing) of compliance with—
									(i)the requirements of this
				subchapter; and
									(ii)related information security
				policies, procedures, standards, and guidelines;
									(C)separate presentations, as
				appropriate, regarding information security relating to national security
				systems; and
								(D)a conclusion regarding whether the
				information security controls of the agency are effective, including an
				identification of any significant deficiencies in such controls.
								(3)Each audit under this section shall
				be performed in accordance with applicable generally accepted Government
				auditing standards.
							(b)Independent
				auditorSubject to subsection (c)—
							(1)for each agency
				with an Inspector General appointed under the Inspector General Act of 1978 or
				any other law, the annual audit required by this section shall be performed by
				the Inspector General or by an independent external auditor, as determined by
				the Inspector General of the agency; and
							(2)for each agency to
				which paragraph (1) does not apply, the head of the agency shall engage an
				independent external auditor to perform the audit.
							(c)National
				security systemsFor each agency operating or exercising control
				of a national security system, that portion of the audit required by this
				section directly relating to a national security system shall be
				performed—
							(1)only by an entity
				designated head; and
							(2)in such a manner
				as to ensure appropriate protection for information associated with any
				information security vulnerability in such system commensurate with the risk
				and in accordance with all applicable laws.
							(d)Existing
				auditsThe audit required by this section may be based in whole
				or in part on another audit relating to programs or practices of the applicable
				agency.
						(e)Agency
				reporting(1)Each year, not later
				than such date established by the Director of the National Office for
				Cyberspace, the head of each agency shall submit to the Director the results of
				the audit required under this section.
							(2)To the extent an audit required under
				this section directly relates to a national security system, the results of the
				audit submitted to the Director of the National Office for Cyberspace shall
				contain only a summary and assessment of that portion of the audit directly
				relating to a national security system.
							(f)Protection of
				informationAgencies and auditors shall take appropriate steps to
				ensure the protection of information which, if disclosed, may adversely affect
				information security. Such protections shall be commensurate with the risk and
				comply with all applicable laws and regulations.
						(g)OMB reports to
				congress(1)The Director of the
				National Office for Cyberspace shall summarize the results of the audits
				conducted under this section in the annual report to Congress required under
				section 3555(a)(8).
							(2)The Director’s report to Congress under
				this subsection shall summarize information regarding information security
				relating to national security systems in such a manner as to ensure appropriate
				protection for information associated with any information security
				vulnerability in such system commensurate with the risk and in accordance with
				all applicable laws.
							(3)Audits and any other descriptions of
				information systems under the authority and control of the Director of Central
				Intelligence or of National Foreign Intelligence Programs systems under the
				authority and control of the Secretary of Defense shall be made available to
				Congress only through the appropriate oversight committees of Congress, in
				accordance with applicable laws.
							(h)Comptroller
				generalThe Comptroller
				General shall periodically evaluate and report to Congress on—
							(1)the adequacy and
				effectiveness of agency information security policies and practices; and
							(2)implementation of
				the requirements of this subchapter.
							(i)Contractor
				auditsEach year each contractor that operates, uses, or supports
				an information system by or on behalf of an agency and each subcontractor of
				such contractor—
							(1)shall conduct an
				audit using an independent external auditor, as determined by the Comptroller
				General, in accordance with subsection (a), including an assessment of
				compliance with the applicable requirements of this subchapter; and
							(2)shall submit the
				results of such audit to such agency not later than such date established by
				the Agency.
							3558.Responsibilities
				for Federal information systems standards
						(a)Requirement To
				Prescribe Standards
							(1)In
				general
								(A)RequirementExcept
				as provided under paragraph (2), the Director of the Office of Management and
				Budget shall, on the basis of proposed standards developed by the National
				Institute of Standards and Technology pursuant to paragraphs (2) and (3) of
				section 20(a) of the National Institute of Standards and Technology Act (15
				U.S.C. 278g–3(a)) and in consultation with the Secretary of Homeland Security,
				promulgate information security standards pertaining to Federal information
				systems.
								(B)Required
				standardsStandards promulgated under subparagraph (A) shall
				include—
									(i)standards that
				provide minimum information security requirements as determined under section
				20(b) of the National Institute of Standards and Technology Act (15 U.S.C.
				278g–3(b)); and
									(ii)such standards
				that are otherwise necessary to improve the efficiency of operation or security
				of Federal information systems.
									(C)Required
				standards bindingInformation security standards described under
				subparagraph (B) shall be compulsory and binding.
								(2)Standards and
				guidelines for national security systemsStandards and guidelines
				for national security systems, as defined under section 3552(b), shall be
				developed, promulgated, enforced, and overseen as otherwise authorized by law
				and as directed by the President.
							(b)Application of
				More Stringent StandardsThe head of an agency may employ
				standards for the cost-effective information security for all operations and
				assets within or under the supervision of that agency that are more stringent
				than the standards promulgated by the Director of the Office of Management and
				Budget under this section, if such standards—
							(1)contain, at a
				minimum, the provisions of those applicable standards made compulsory and
				binding by the Director; and
							(2)are otherwise
				consistent with policies and guidelines issued under section 3555.
							(c)Requirements
				Regarding Decisions by Director
							(1)DeadlineThe
				decision regarding the promulgation of any standard by the Director of the
				Office of Management and Budget under subsection (b) shall occur not later than
				6 months after the submission of the proposed standard to the Director by the
				National Institute of Standards and Technology, as provided under section 20 of
				the National Institute of Standards and Technology Act (15 U.S.C.
				278g–3).
							(2)Notice and
				commentA decision by the Director of the Office of Management
				and Budget to significantly modify, or not promulgate, a proposed standard
				submitted to the Director by the National Institute of Standards and
				Technology, as provided under section 20 of the National Institute of Standards
				and Technology Act (15 U.S.C. 278g–3), shall be made after the public is given
				an opportunity to comment on the Director's proposed decision.
							3559.Federal information
				security incident center
						(a)In
				GeneralThe Director of the National Office for Cyberspace shall
				ensure the operation of a central Federal information security incident center
				to—
							(1)provide timely
				technical assistance to operators of agency information systems regarding
				security incidents, including guidance on detecting and handling information
				security incidents;
							(2)compile and
				analyze information about incidents that threaten information security;
							(3)inform operators
				of agency information systems about current and potential information security
				threats, and vulnerabilities; and
							(4)consult with the
				National Institute of Standards and Technology, agencies or offices operating
				or exercising control of national security systems (including the National
				Security Agency), and such other agencies or offices in accordance with law and
				as directed by the President regarding information security incidents and
				related matters.
							(b)National
				Security SystemsEach agency operating or exercising control of a
				national security system shall share information about information security
				incidents, threats, and vulnerabilities with the Federal information security
				incident center to the extent consistent with standards and guidelines for
				national security systems, issued in accordance with law and as directed by the
				President.
						(c)Review and
				approvalIn coordination with the Administrator for Electronic
				Government and Information Technology, the Director of the National Office for
				Cyberspace shall review and approve the policies, procedures, and guidance
				established in this subchapter to ensure that the incident center has the
				capability to effectively and efficiently detect, correlate, respond to,
				contain, and mitigate incidents that impair the adequate security of the
				information systems and information infrastructure of more than one agency. To
				the extent practicable, the capability shall be continuous and technically
				automated.
						3560.National
				security systemsThe head of
				each agency operating or exercising control of a national security system shall
				be responsible for ensuring that the agency—
						(1)provides
				information security protections commensurate with the risk and magnitude of
				the harm resulting from the unauthorized access, use, disclosure, disruption,
				modification, or destruction of the information contained in such
				system;
						(2)implements
				information security policies and practices as required by standards and
				guidelines for national security systems, issued in accordance with law and as
				directed by the President; and
						(3)complies with the
				requirements of this
				subchapter.
						.
		3.Information
			 Security Acquisition Requirements
			(a)In
			 generalChapter 113 of title
			 40, United States Code, is amended by adding at the end of subchapter II the
			 following new section:
				
					11319.Information
				security acquisition requirements.
						(a)ProhibitionNotwithstanding any other provision of law,
				beginning one year after the date of the enactment of the Federal Information
				Security Amendments Act of 2010, no agency may enter into a contract, an order
				under a contract, or an interagency agreement for—
							(1)the collection,
				use, management, storage, or dissemination of information on behalf of the
				agency;
							(2)the use or
				operation of an information system on behalf of the agency; or
							(3)information
				technology;
							unless
				such contract, order, or agreement includes requirements to provide effective
				information security that supports the operations and assets under the control
				of the agency, in compliance with the policies, standards, and guidance
				developed under subsection (b), and otherwise ensures compliance with this
				section.(b)Coordination of
				secure acquisition policies
							(1)In
				generalThe Director, in consultation with the Director of the
				National Institute of Standards and Technology, the Director of the National
				Office for Cyberspace, and the Administrator of General Services, shall oversee
				the development and implementation of policies, standards, and guidance,
				including through revisions to the Federal Acquisition Regulation and the
				Department of Defense supplement to the Federal Acquisition Regulation, to cost
				effectively enhance agency information security, including—
								(A)minimum
				information security requirements for agency procurement of commercial
				off-the-shelf information technology and other products and services;
				and
								(B)approaches for
				evaluating and mitigating significant supply chain security risks associated
				with products or services to be acquired by agencies.
								(2)ReportNot later than two years after the date of
				the enactment of the Federal Information Security Amendments Act of 2010, the
				Director shall submit to Congress a report describing—
								(A)actions taken to
				improve the information security associated with the procurement of products
				and services by the Federal Government; and
								(B)plans for
				overseeing and coordinating efforts of agencies to use best practice approaches
				for cost-effectively purchasing more secure products and services.
								(c)Vulnerability
				assessments of major systems
							(1)Requirement for
				initial vulnerability assessmentsThe Director shall require each agency to
				conduct an initial vulnerability assessment for any major system and its
				significant items of supply prior to its development. The initial vulnerability
				assessment of a major system and its significant items of supply shall include
				use of an analysis-based approach to—
								(A)identify
				vulnerabilities;
								(B)define
				exploitation potential;
								(C)examine the
				system's potential effectiveness;
								(D)determine overall
				vulnerability; and
								(E)make
				recommendations for risk reduction.
								(2)Subsequent
				vulnerability assessments
								(A)The Director shall require, if the Director
				determines that a change in circumstances warrants the issuance of a subsequent
				vulnerability assessment, a subsequent vulnerability assessment of each major
				system and its significant items of supply within the program.
								(B)Upon the request
				of a congressional committee, the Director may require a subsequent
				vulnerability assessment of a particular major system and its significant items
				of supply within the program.
								(C)Any subsequent
				vulnerability assessment of a major system and its significant items of supply
				shall include use of an analysis-based approach and, if applicable, a
				testing-based approach, to monitor the exploitation potential of such system
				and reexamine the factors described in subparagraphs (A) through (E) of
				paragraph (1).
								(3)Congressional
				oversightThe Director shall provide to the appropriate
				congressional committees a copy of each vulnerability assessment conducted
				under paragraph (1) or (2) not later than 10 days after the date of the
				completion of such assessment.
							(d)DefinitionsIn
				this section:
							(1)Item of
				supplyThe term item of supply—
								(A)means any
				individual part, component, subassembly, assembly, or subsystem integral to a
				major system, and other property which may be replaced during the service life
				of the major system, including a spare part or replenishment part; and
								(B)does not include
				packaging or labeling associated with shipment or identification of an
				item.
								(2)Vulnerability
				assessmentThe term vulnerability assessment means
				the process of identifying and quantifying vulnerabilities in a major system
				and its significant items of supply.
							(3)Major
				systemThe term major system has the meaning given
				that term in section 4 of the Office of Federal Procurement Policy Act (41
				U.S.C.
				403).
							.
			4.Technical and
			 conforming amendments
			(a)Table of
			 sections in title 44The
			 table of sections for chapter 35 of title 44, United States Code, is amended by
			 striking the matter relating to subchapters II and III and inserting the
			 following:
				
					
						Subchapter II—Information security
						3551. Purposes.
						3552. Definitions.
						3553. National Office for Cyberspace.
						3554. Federal Cybersecurity Practice Board.
						3555. Authority and functions of the Director of the National
				Office for Cyberspace.
						3556. Agency responsibilities.
						3557. Annual independent audit.
						3558. Responsibilities for Federal information systems
				standards.
						3559. Federal information security incident center.
						3560. National security
				systems.
					
					.
			(b)Table of
			 sections in title 40The
			 table of sections for chapter 113 of title 40, United States Code, is amended
			 by inserting after the item relating to section 11318 the following new
			 item:
				
					
						Sec. 11319. Information security
				acquisition
				requirements.
					
					.
			(c)Other
			 references
				(1)Section
			 1001(c)(1)(A) of the Homeland Security Act of 2002 (6 U.S.C. 511(c)(1)(A)) is
			 amended by striking section 3532(3) and inserting section
			 3552(b).
				(2)Section 2222(j)(6)
			 of title 10, United States Code, is amended by striking section
			 3542(b)(2)) and inserting section 3552(b).
				(3)Section 2223(c)(3)
			 of title 10, United States Code, is amended, by striking section
			 3542(b)(2)) and inserting section 3552(b).
				(4)Section 2315 of
			 title 10, United States Code, is amended by striking section
			 3542(b)(2)) and inserting section 3552(b).
				(5)Section 20 of the
			 National Institute of Standards and Technology Act (15 U.S.C. 278g–3) is
			 amended—
					(A)in subsections
			 (a)(2) and (e)(5), by striking section 3532(b)(2) and inserting
			 section 3552(b);
					(B)in subsection
			 (e)(2), by striking section 3532(1) and inserting section
			 3552(b); and
					(C)in subsections
			 (c)(3) and (d)(1), by striking section 11331 of title 40 and
			 inserting section 3558 of title 44.
					(6)Section 8(d)(1) of
			 the Cyber Security Research and Development Act (15 U.S.C. 7406(d)(1)) is
			 amended by striking section 3534(b) and inserting section
			 3556(b).
				(d)Repeal
				(1)Subchapter III of
			 chapter 113 of title 40, United States Code, is repealed.
				(2)The table of
			 sections for chapter 113 of such title is amended by striking the matter
			 relating to subchapter III.
				5.Effective
			 dateThis Act (including the
			 amendments made by this Act) shall take effect 30 days after the date of
			 enactment of this Act.
		
